Appeal from a judgment of the County Court of Rensselaer County (Sheridan, J.), rendered October 21, 1997, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced to a prison term of SVs to IOV2 years. Inasmuch as the record reflects that defendant knowingly and voluntarily waived his right to appeal as part of his guilty plea, his challenge to the *631harshness of the sentence imposed has not been preserved for our review (see, People v Cuevas [Carlito] [Manny], 234 AD2d 804, lvs denied 89 NY2d 940, 941, 944). Nevertheless, were we to consider defendant’s assertion, we would find that the sentence imposed, which was in accordance with the terms of the plea agreement and within the statutory parameters, was neither harsh nor excessive (see, People v Sullivan, 223 AD2d 893; People v Walters, 216 AD2d 611).
Mikoll, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.